Name: 89/484/EEC: Commission Decision of 27 July 1989 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (only the Dutch text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1989-08-12

 Avis juridique important|31989D048489/484/EEC: Commission Decision of 27 July 1989 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (only the Dutch text is authentic) Official Journal L 235 , 12/08/1989 P. 0037 - 0037*****COMMISSION DECISION of 27 July 1989 concerning the areas referred to in Article 3 (2) of Council Regulation (EEC) No 2506/88 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (Only the Dutch text is authentic) (89/484/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2506/88 of 26 July 1988 instituting a Community programme to assist the conversion of shipbuilding areas (Renaval programme) (1), and in particular Article 3 (2) thereof, Whereas Article 3 (2) of Regulation (EEC) No 2506/88 stipulates that the Community programme shall apply to areas which satisfy the criteria specified in Article 3 (1) of that Regulation; Whereas the Member States concerned must submit an application for approval of the areas to which the Community programme is to apply; whereas the Netherlands has submitted such an application; Whereas the Rijn-Delta, comprising the communes of Alblasserdam, Capelle aan den Ijssel, Dordrecht, Gorinchem, Hardixveld-Giessendam, Hendrik-Ido-Ambacht, Krimpen aan de IJssel, Maassluis, Nieuw-Lekkerland, Papendrecht, Ridderkerk, Rotterdam, Rozenburg, Schiedam, Sliedrecht, Vlaardingen and Zwijndrecht in the Corop areas of Groot-Rijnmond and Zuidoost Zuid-Holland, and Amsterdam-Noord in the Corop area of Groot-Amsterdam satisfy the abovementioned criteria, HAS ADOPTED THIS DECISION: Article 1 The Rijn-Delta, comprising the communes of Alblasserdam, Capelle aan den IJssel, Dordrecht, Gorinchem, Hardixveld-Giessendam, Hendrik-Ido-Ambacht, Krimpen aan den IJssel, Maasluis, Nieuw-Lekkerland, Papendrecht, Ridderkerk, Rotterdam, Rozenburg, Schiedam, Sleidrecht, Vlaardingen and Zwijndrecht in the Corop areas of Groot-Rijnmond and Zuidoost Zuid-Holland, and Amsterdam-Noord in the Corop area of Groot-Amsterdam in the Netherlands are hereby found to satisfy the criteria in Article 3 (1) of Regulation (EEC) No 2506/88. The Community programme instituted by that Regulation shall therefore apply to those areas. Article 2 This Decision is addressed to the Kingdom of the Netherlands. Done at Brussels, 27 July 1989. For the Commission Bruce MILLAN Member of the Commission (1) OJ No L 225, 15. 8. 1988, p. 24.